Citation Nr: 0109199	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to special monthly pension due to being 
housebound.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in September 
2000, before the undersigned Board member, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is not shown to be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.

3.  The veteran is not shown to be a patient in a nursing 
home because of mental or physical incapacity.

4.  The evidence does not show that the veteran is bedridden, 
is unable to dress or undress himself, is unable to keep 
himself ordinarily clean and presentable, is unable to attend 
to the wants of nature.

5.  The evidence does show that the veteran has a physical 
incapacity which renders him permanently confined to his 
home, unable to walk unassisted, unable to leave his home for 
short distances unattended, and unable to protect himself in 
his daily environment.

6.  The veteran has a single disability which is permanently 
and totally disabling, post traumatic arthritis of the right 
leg.

7.  The veteran is housebound and is reasonably certain to 
remain so throughout his lifetime.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
permanently housebound are met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case because the Board is granting entitlement 
to the benefit sought on appeal, a remand back to the RO to 
determine if compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Turning to the veteran's claim of entitlement to special 
monthly pension due to being housebound, if a veteran does 
not qualify for special monthly pension based on the need for 
regular aid and attendance, he can be awarded special monthly 
pension at a different rate if he has a disability rated as 
permanent and total and additional disability or disabilities 
independently ratable at 60 percent or more or he is 
housebound.  38 U.S.C.A. § 1521(e) (West 1991).  A person 
will be considered to be permanently housebound if he is 
substantially confined to his house or immediate premises due 
to disability or disabilities which it is reasonably certain 
will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351 (d)(2) (2000).

In this case, the veteran does not qualify for aid and 
attendance at this time, and the Board finds that the 
veteran's post traumatic arthritis of the right leg, to 
include ankylosis of the right ankle due to surgical fusion 
in January 1998, will be a permanent and total disability, 
meeting the first criteria for special monthly pension at the 
housebound rate.

In testimony before the undersigned Board member in September 
2000, the veteran has specifically claimed that he is 
housebound.  He noted that he uses a walker to ambulate at 
all times, he cannot drive, he does not leave the house 
alone, he cannot walk unassisted, and he has on occasion had 
difficulty answering nature's needs due to his difficulty 
ambulating.  The veteran also testified that his grandson has 
to do the shopping and other errands around the house because 
he and his wife cannot do these tasks, and that his son is 
building a ramp for him so that he can leave the house to get 
into the car easier.  

The veteran's physician of two-and-a-half years, Dr. 
Brinkley, submitted an evaluation of the veteran for 
housebound purposes in September 1999.  This evaluation notes 
that the veteran was not able to walk unassisted, not able to 
leave home for short distances unattended, was not able to 
protect himself in his daily environment, and that he was 
permanently confined to his home.  Dr. Brinkley noted that he 
had difficulty with ambulation due to a previous fracture of 
the right ankle with malunion, osteomyelitis, and 
degenerative joint disease.  

Giving the veteran the benefit of the doubt, the veteran's 
difficulty walking would substantially confine him to his 
home and its immediate premises.  38 U.S.C.A. §§ 1502(c), 
5107(b) (West 1991).  Furthermore, his disability is 
permanent, as his ankle has been fused by surgery.  
Accordingly, the veteran's disability meets the criteria for 
special monthly pension at the housebound rate.  38 U.S.C.A. 
§ 1521(e) (West 1991).



ORDER

Special monthly pension by reason on account of being 
housebound is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

